Citation Nr: 1123194	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected post concussion headaches (claimed as traumatic brain injury).

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative changes of the cervical spine.

3.  Entitlement to an initial compensable disability rating for service-connected residuals of a fracture of the left foot.

4.  Entitlement to an initial compensable disability rating for service-connected residuals of a fracture of the right jaw, prior to July 20, 2010.

5.  Entitlement to a disability rating greater than 20 percent for service-connected residuals of a fracture of the right jaw, from July 20, 2010.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to January 2001, June 2002 to February 2003, and November 2004 to June 2006.  His decorations include the Purple Heart Medal and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.

In November 2009, the Veteran and his spouse testified at a personal hearing in Washington, D.C., over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that during the pendency of this appeal, by rating action dated in January 2011, the disability rating for the service-connected residuals of a right jaw fracture was increased to 20 percent, effective as of July 20, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.


FINDINGS OF FACT

1.  Post concussion headaches do not result in cognitive dysfunction or severe incomplete paralysis of the trigeminal nerve.

2.  Post concussion headaches result in a level of severity of 1 with respect to the subjective symptoms facet; such residuals equate with a level of no more than 1 with respect to the memory, attention, concentration, executive functions facet as well as the judgment, social interaction, orientation, motor activity, neurobehavioral effects, and visual spatial orientation facets. 

3.  The Veteran's cervical spine disability is manifested by complaints of slight pain and limitation of forward flexion to 65 degrees, but with no objective evidence of radiculopathy; incapacitating episodes of intervertebral disc syndrome or ankylosis of the entire cervical spine has not been shown.

4.  The Veteran's residuals of a fracture of the left foot are not manifested by a moderate symptoms.

5.  Prior to July 20, 2010, the Veteran's residuals of a fracture of the right jaw were found to be resolved with no residuals.

6.  From July 2010, the Veteran's  residuals of a fracture of the right jaw were manifested by interincisal range of motion of 45 mm with mild exertion and 55 mm; right lateral excursion of 13 mm and left lateral excursion of 8 mm; and mild discomfort and fatigue with repetitive use.

7.  The Veteran is service-connected for PTSD, currently rated as 50 percent disabling; right below the knee amputation, currently rated as 40 percent disabling; status post splenectomy, currently rated as 20 percent disabling; residuals of a fracture of the right jaw, currently rated as 20 percent disabling; residuals of a fracture of the lumbar spine, currently rated as 10 percent disabling; degenerative changes of the cervical spine, currently rated as 10 percent disabling; tinnitus, currently rated as 10 percent disabling; post concussion headaches, currently rated as 10 percent disabling; and bilateral hearing loss, multiple scars of the left foot, scar of the abdomen, and dermatophytosis of the left great toenail, each rated as noncompensable.  The combined disability rating is 90 percent.

8.  Resolving all reasonable doubt in favor of the Veteran, he is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for post concussion headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.214a, Diagnostic Code 8045 (2008, 2010).

2.  The criteria for an initial disability rating greater than 10 percent for degenerative changes of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2010).

3.  The criteria for an initial compensable disability rating for residuals of a fracture of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

4.  The criteria for an initial compensable disability rating for service-connected residuals of a fracture of the right jaw, prior to July 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.150,   Diagnostic Codes 9904, 9905 (2010).

5.  The criteria for a disability rating greater than 20 percent for service-connected residuals of a fracture of the right jaw, from July 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.150,   Diagnostic Codes 9904, 9905 (2010).

6.  The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2005, April 2006, March 2007, May 2007, February 2008, May 2008, June 2009, October 2009, and June 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.

For increased initial disability ratings, the appeals arise from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  The Veteran had been scheduled for additional examinations in June 2010 with regard to his increased rating claims for degenerative changes of the cervical spine and residuals of a fracture of the left foot, but the Veteran failed to report for those examinations and has not shown good cause as to why he failed to report for his examinations.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

Post-concussion headaches

The schedular criteria by which traumatic brain injuries are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  However, although the Veteran's claim was filed prior to that date, claimants such as the appellant in the instant case whose residuals of traumatic brain injury were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The RO has conducted such a review as set forth in the January 2011 Supplemental Statement of the Case.

Where a law or regulation (particularly pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).  Therefore, adjudication of the Veteran's claim of entitlement to an increased rating for post-concussion headaches must include consideration of both the old and the new rating criteria (which cannot be effective prior to October 23, 2008).

Under the old criteria for rating brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints of brain disease due to trauma such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

Moderate disability due to incomplete paralysis of the fifth (trigeminal) cranial nerve warrants a 10 percent rating.  An increased 30 percent disability rating requires severe disability due to incomplete paralysis of the trigeminal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

The new criteria are set out below:

There are three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of  traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent disability rating is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall disability rating is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified'" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.

The rating schedule for evaluating cognitive impairment and other residues of traumatic brain injury not otherwise classified is set out below:

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TRAUMATIC BRAIN INJURY NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified:

Memory, attention, concentration, executive functions:

0	No complaints of impairment of memory, attention, concentration, or executive functions.

1	A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2 	Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3 	Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total 	Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Judgment:

0	Normal.

1 	Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2 	Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3	Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total	Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social Interaction:

0	Social interaction is routinely appropriate.

1 	Social interaction is occasionally inappropriate.

2 	Social interaction is frequently inappropriate.

3 	Social interaction is inappropriate most or all of the time.

Orientation:

0	Always oriented to person, time, place, and situation.

1 	Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2.	Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3 	Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total	Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system):

0 	Motor activity normal.

1 	Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2 	Motor activity mildly decreased or with moderate slowing due to apraxia.

3 	Motor activity moderately decreased due to apraxia.

Total	Motor activity severely decreased due to apraxia. 

Visual spatial orientation:

1 	Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2	Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS.

3 	Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total 	Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms:

0 	Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1 	Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2 	Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects:

0 	One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1 	One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2 	One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3 	One or more neurobehavioral effects that Interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication:

0	Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1 	Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2 	Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3 	Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total	Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Consciousness

Total	Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

38 C.F.R. § 4.124a (effective October 23, 2008).

A VA examination report dated in June 2007 shows that the Veteran reported being injured in service in April 2005 in a blast while riding in a humvee.  He described experiencing an occasional headache, approximately three or four times per month to a pain level of four that would last for approximately one hour or so.  To relieve the headache he would take over-the-counter medication which would reduce the pain down to zero.  He denied any associated symptoms such as nausea, vomiting, dizziness, sensitivity to noise, sensitivity to light, or any other proceeding symptoms.  A computed tomography (CT) scan dated in April 2005 was referenced wherein an impression of no intracranial abnormality and pan sinuses and mastoid effusions was provided.  The diagnosis was post-concussion headaches.

During the November 2009 hearing, the Veteran and his spouse testified that the symptoms associated with the Veteran's post concussion headaches were more severe than reflected by the current 10 percent disability rating.  They described pain behind the eyes and in the temple areas, increased sensitivity to light, double vision, nausea, and increased cognitive impairment.

A VA examination report dated in June 2010 shows that the Veteran's complete medical history of was reviewed and referenced by the VA examiner.  He described experiencing headaches a couple of times a week that were triggered by stress, lack of sleep, and bright light.  The duration of these headaches was said to be anywhere from 15 to 20 minutes to "in and out all day."  At times he would take over-the-counter medication.  He would sometimes take prescription pain medication that he had left over from a prior hospital stay.  He described the headaches as occurring in the frontal region, off-center to the left, behind the eyes, or bi-temporal regions.  He denied auditory and visual disturbance, nausea, or vomiting.  He endorsed dizziness.  The headaches were best characterized as tension-type, post-traumatic.  He denied vertigo, weakness, or paralysis.  He reported sleep disturbance.  He was diagnosed with sleep apnea and used a CPAP daily.  He denied fatigue.  He reported malaise and specifically stated that he would feel uncomfortable when in public or crowded spaces.  He had a right below the knee amputation with prosthesis, but denied problems with balance and none were observed.

The Veteran was said to have mild memory impairment.  He described that memory problems were his primary complaint in that he would not process like he used to, from short-term memory to long-term memory.  He reported decreased attention, increased distractibility, and difficulty with executive functions.  He denied problems with swallowing.  His speech was normal and without evidence of aphasia, dysarthria, or paraphasic error.  He denied bowel or bladder problems, or erectile dysfunction.

It was noted that the Veteran was service-connected for PTSD, and he described his current mood as good, but reported having ups and downs with worsening of symptoms in the winter months.  

He denied vision problems.  He reported bilateral tinnitus that would come and go.  He denied decreased sense of taste or smell.  There was no report of seizures or seizure-like activity.  He reported photophobia, which might trigger a headache. He would often wear sunglasses.  He described problems with anger management and denied symptoms of restlessness.  There were no symptoms of autonomic dysfunction, endocrine dysfunction, or cranial nerve dysfunction.  He was not currently being treated for traumatic brain injury.  The diagnosis was cognitive disorder (postconcussional disorder) not found, PTSD, and cannabis abuse.  The VA examiner opined that he was competent to manage his own financial affairs.

Applying first the prior criteria to the facts summarized above, there is no evidence that the Veteran has had any multi-infarct dementia at any time over the course of this appeal as a result of his concussion.  As such, a disability rating in excess of 10 percent is not assignable under the former criteria for purely subjective complaints codified at Diagnostic Code 8045.  As an increased disability rating for neurological disability under the former criteria required severe disability due to incomplete paralysis of the trigeminal nerve, and the VA examinations above have demonstrated no significant objective neurological disability, increased compensation cannot be assigned for purely neurological disability under the prior criteria with application of 38 C.F.R. § 4.124a, Diagnostic Code 8205.

With respect to application of the revised criteria, which is applicable only effective as of October 23, 2008, as noted, the disability rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher disability rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.

A level of severity of 1 has been assigned for the memory, attention, concentration, executive functions facet.  In June 2010, the VA examiner indicated that the Veteran reported mild memory impairment.  There was, however, no evidence of  objective evidence on testing which would have resulted in a higher disability rating.  A higher level of severity of 2 is not warranted unless there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

A level of severity of 0 has been assigned for the judgment facet.  In June 2010,  indicating that an examiner has found evidence of normal judgment.  A higher level of severity of l is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of 0 has been assigned for the social interaction facet.  In June 2010, the VA examiner determined that social interaction was routinely appropriate. A higher level of severity of l is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of 0 has been assigned for the orientation facet.  In June 2010, the VA examiner indicated that the Veteran was oriented to person, time, place, and situation.  A higher level of severity of l is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of 0 has been assigned for the motor activity (with intact motor and sensory system) facet.  In June 2010, the VA examiner indicated that the Veteran had normal motor activity.  A higher level of severity of l is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  In this regard, there is no evidence of record of reduced motor activity due to apraxia.

A level of severity of 0 has been assigned for the visual spatial orientation facet.  During the June 2010 VA examination, the examiner indicated that the Veteran denied vision problems or visual disturbance.  A higher level of severity of 1 is not warranted unless an examiner finds evidence of mild impairment, manifested by incidents such as occasionally getting lost in unfamiliar surroundings, difficulty reading maps, or following directions.

A level of severity of 1 has been assigned for the subjective symptoms facet.  In June 2010, the VA examiner found evidence of three or more subjective symptoms that would mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  In this regard, the VA examiner noted that the Veteran endorsed dizziness, headaches, tinnitus, sleep disturbance, and sensitivity to bright light.  A higher level of severity of 2 is not warranted unless there is evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

A level of severity of 0 has been assigned for the neurobehavioral effects facet.  There are no neurobehavioral effects, and there are no identified residuals of traumatic brain injury that would interfere with workplace interaction.  While there are psychological factors related to PTSD, the Veteran has been separately rated for this disability.

A level of severity of 0 has been assigned for the communication facet.  The June 2010 VA examination showed that the Veteran was able to communicate by spoken and written language demonstrating expressive communication.  He was also able to comprehend spoken and written language and could communicate complex ideas.  A higher level of severity of 1 is not warranted unless there is evidence of occasionally mild impairment of comprehension or expression, or both, of either spoken language or written language.  There is no evidence that the Veteran has demonstrated such impairment in either the spoken or written language.

The disability rating assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The disability rating assigned is 10 percent based upon the highest severity level of 1, which was assigned for memory, attention, concentration, executive functions that are subjective symptoms.

The VA examiner noted that the Veteran experienced a mild traumatic brain injury that had fully resolved with the exception of tension-type post-traumatic headaches resulting from the 2005 explosion.  He did not consistently take medication for the headaches.  He was independent for all activities of daily living.  There was no reckless or inappropriate behavior reported or observed.  From a cognitive standpoint, there were no symptoms that would render the Veteran totally unemployable.  The Veteran was aware of financial obligations and sources of income, and while he reported that his wife primarily manages financial affairs, he did have input into this process.

The Board has considered the statements of the Veteran and his spouse as to the extent of his current symptoms.  Each is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

 In summary, as increased compensation cannot be assigned under the new criteria unless there is a severity level of 2 in any of the categories of traumatic brain injury set forth under the new criteria, and findings warranting a level of 2 under any such category are not shown, a disability rating in excess of 10 percent for the service connected post concussion headaches cannot be assigned under the new criteria.
As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the post concussion headaches warranted a disability rating higher than 10 percent.

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against an initial disability rating greater than 10 percent for post concussion headaches.  Thus, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Degenerative changes of the cervical spine

The Veteran's degenerative changes of the cervical spine are currently rated as 10 percent disability under Diagnostic Code 5242 which provides the rating criteria for degenerative arthritis of the spine.  Such disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis. 

A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).

Note (5) to 38 C.F.R. § 4.71a provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

A VA examination report dated in June 2007 shows that the Veteran reported slight pain and stiffness since his inservice accident.  He denied any weakness, paralysis, numbness, or tingling.  He stated that lifting, pulling, or any strenuous activity might produce neck pain to a level of two or three.  To relieve the pain he would take over-the-counter pain medication which will reduce the pain to zero.  He reported flare-ups once a month to a pain level of one that would last 10 to 20 minutes.  During these flare-ups, he would sit down, rest, and his wife would  massage his neck.  He denied any redness, warmth, or tenderness in the neck.  He reported stiffness, particularly in the morning and during flare-ups.  He denies any weakness or instability.  He denied any pain, numbness, or tingling radiating down his arms from his neck.  He had not been placed on bed rest or hospitalized for his neck.  He used no brace or assistive device for the neck.  He had no difficulty bathing, dressing, or with home or school activities because of his neck.  He had been unemployed since discharge, and he engaged in no hobbies or sports.  A CT scan taken in March 2006 had revealed a normal cervical spine with no fracture or subluxation; extensive cervical soft tissue edema and likely reactive lymphadenopathy; bilateral upper lobe air space disease; and no evidence of fracture.  Physical examination revealed no cervical adenopathy.  Forward flexion was to 65 degrees with no pain, extension to 60 degrees with no pain, right and left lateral bending to 35 degrees with no pain, and right and left rotation to 90 degrees with no pain.  The Veteran had no pain with repetitive motion.  He had no increased weakness, decreased endurance, or incoordination following repetitive range of motion.  He had no change in degrees of range of motion following repetitive range of motion.  The Veteran did have tenderness with palpation at C6, C7.  The diagnosis was mild degenerative changes at C3-C4 and C4-C5.

During the November 2009 hearing, the Veteran indicated that he was experiencing radiating pain from the neck to the shoulder areas of the upper extremities.  As a result, he was scheduled for an updated VA examination in June 2010.  However, the Veteran failed to appear for the examination as scheduled and did not attempt to reschedule.  VA regulations establish that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, or fails to cooperate with a VA examiner, the claim shall be rated based on the evidence of record and may result in an adverse decision.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  See
38 C.F.R. § 3.158, 3.655 (2010); Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).  As the Veteran failed to appear for an examination in conjunction with an increased rating claim following the initial grant of service connection, the claim will be adjudicated based on the evidence already of record.

Under the rating criteria, a 20 percent disability rating is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, where the combined range of motion of the cervical spine is not greater than 170 degrees, or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Here, the Veteran's range of motion measurements discussed above do not support a higher disability rating under the rating schedule.  Forward flexion was to 65 degrees at the June 2007 VA examination, and his combined range of motion was 375 degrees.  Further, there was no evidence of muscle spasm, weakness, or instability to suggest an abnormal gait or an abnormal spinal contour.

The rating schedule also allows a 20 percent disability rating where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Again, as discussed above, there have been no documentations of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. Additionally, while the regulations allow for separate ratings based upon neurological manifestations, notwithstanding the Veteran's assertion that he experienced radiating pain from the neck to the shoulder areas of the upper extremities, he did not appear for a VA examination to further assess his assertions, and the June 2007 VA examination report showed that he denied any pain, numbness, or tingling radiating down his arms from his neck.  

For the above reasons, a disability rating in excess of 10 percent is not warranted under the rating criteria.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  In this regard, the June 2007 VA examiner concluded that there was no pain with repetitive motion; no increased weakness, decreased endurance, or incoordination following repetitive motion; and no change in degrees of range of motion following repetitive motion.

Additionally, the Board has considered the statements of the Veteran and his spouse as to the extent of his current symptoms.  While certainly competent to report that his symptoms are worse, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.

As noted, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the cervical spine disability warranted a disability rating higher than 10 percent.

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against an initial disability rating greater than 10 percent for degenerative changes of the cervical spine.  Thus, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1361; Gilbert, 1 Vet. App. at 55-57. 


Residuals of a fracture of the left foot

The Veteran's residuals of a left foot fracture are rated as noncompensable under Diagnostic Code 5284 which provides the rating criteria for other foot injuries.  This diagnostic code provision provides a 10 percent disability rating for a moderate foot injury, a 20 percent disability rating for a moderately severe foot injury, and a 30 percent disability rating for a severe foot injury.

Diagnostic Codes 5276 to 5283 also provide rating criteria addressing various foot disabilities.  In order to warrant a 10 percent rating, the evidence must show:  moderate pes planus acquired, weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral (10 percent under Diagnostic Code 5276); bilateral weak foot (10 percent under Diagnostic Code 5277); claw foot acquired, great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, unilateral (10 percent under Diagnostic Code 5278); metatarsalgia, anterior (Morton's disease), unilateral or bilateral (10 percent under Diagnostic Code 5279); hallux valgus, unilateral (10 percent under Diagnostic Code 5280); hammer toe, all toes, unilateral without claw foot (10 percent under Diagnostic Code 5282); and moderate tarsal or metatarsal bones, malunion of, or nonunion of (10 percent under Diagnostic Code 5283). 

The June 2007 VA examination report shows that the Veteran was said to have a history of open reduction/internal fixation for a left foot lis franc fracture in April 2005.  He described left foot pain in the metatarsal area between the first and second metatarsal.  He denied any pain in the ankle.  He stated that walking 10 to 15 minutes would produce pain in the foot to a level of three.  Standing 10 minutes would produce pain in the left foot to a level of five or six.  Sitting at rest he had no pain.  He had no pain in cold, damp weather or with going up or down steps.  He would take over-the-counter medication which will reduce the pain down to a level of one.  The Veteran reported flare-ups of the left foot pain two times per week to a pain level of five that would last until he would sit and rest.  During these flare-ups he would attempt to sit and rest.  He denied any flare-ups of the left ankle.  He denied any redness, tenderness, stiffness, weakness, instability, or warmth in the left foot or ankle.  He used no cane, assistive device, or ankle brace.  He had no difficulty bathing, dressing, or with home activities.  He had been unemployed since discharge service, and he was unable to play golf due to the left foot injury.  X-rays of the left foot revealed a history of lis franc fracture; screw noted in the region of the base of first metatarsal; and a tiny calcaneal heel spur.  X-rays of the left ankle were unremarkable except for the screw noted above.  Physical examination of the left foot revealed no redness, warmth, effusion, or tenderness.  There were no unusual corns or calluses.  He had no shoe inserts and wore no special shoes.  The Achilles tendon was in good alignment with the heel.  His arch was well maintained.  He was able to wiggle his toes without any stiffness or pain.  Dorsiflexion was to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  He had no pain with initial range of motion.  He had no pain with repetitive motion.  He had no increased weakness, decreased endurance, or incoordination following repetitive motion.  He had no change in degrees of range of motion following repetitive motion.  The diagnosis was left foot lis franc fractures, resolved, with residual scar and pain; and left ankle contusion, resolved, with residual pain.

During the November 2009 hearing, the Veteran indicated that he would experience symptoms to include pain with standing and walking.  As a result, he was scheduled for an updated VA examination in June 2010.  However, he failed to appear for the examination as scheduled and did not attempt to reschedule.  VA regulations establish that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, or fails to cooperate with a VA examiner, the claim shall be rated based on the evidence of record and may result in an adverse decision.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  See
38 C.F.R. § 3.158, 3.655 (2010); Wood, 1 Vet. App. at 193.  As noted above, as the Veteran failed to appear for an examination in conjunction with an increased rating claim following the initial grant of service connection, the claim will be adjudicated based on the evidence already of record.

Upon review of the totality of the evidence, the Board finds that an initial compensable disability rating is not warranted for the Veteran's service-connected left foot disability.  Under Diagnostic Code 5284, a moderate disability warrants the next higher 10 percent disability rating.  However, the competent medical evidence of record does not show that the Veteran has a moderate disability of the left foot.  Physical examination revealed full range of motion with no pain, redness, tenderness, stiffness, weakness, instability, or warmth in the left foot or ankle.  

Moreover, there is no evidence of moderate malunion of the metatarsal bones or tarsal bones so as to warrant a compensable disability rating under Diagnostic Code 5283.  The VA examination and records do not contain any findings related to pes cavus, Morton's disease, weak foot, hallux rigidus, hallux valgus, or hammertoes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5282.  Accordingly, these diagnostic codes provisions are not for application.

In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  In this regard, the June 2007 VA examiner concluded that there was no pain with repetitive motion; no increased weakness, decreased endurance, or incoordination following repetitive motion; and no change in degrees of range of motion following repetitive motion.

Additionally, the Board has considered the statements of the Veteran and his spouse as to the extent of his current symptoms.  While certainly competent to report that his symptoms are worse, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.

As noted, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the left foot disability warranted a compensable disability rating.  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against an initial compensable disability rating for residuals of a left foot fracture.  Thus, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1361; Gilbert, 1 Vet. App. at 55-57. 

Residuals of a fracture of the right jaw

The Veteran's residuals of a fracture of the right jaw have been rated as  noncompensable prior to July 20, 2010, and as 20 percent disabling from July 20, 2010,  under Diagnostic Code 9999-9904 which provides the rating criteria for malunion of the mandible.  Diagnostic Code 9999 represents an unlisted disability that requires rating by analogy to one of the disorders rated under 38 C.F.R. § 4.150.  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen].  Diagnostic Code 9904 provides for a noncompensable disability rating for malunion of the mandible with slight displacement; a 10 percent disability rating for malunion of the mandible with moderate displacement; and a 20 percent disability rating for malunion of the mandible with severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904.  A note following the criteria states that the impairment is dependent upon the degree of motion and relative loss of masticatory function.  Id.

The Board will also consider the potential application of Diagnostic Code 9905 that provides for a 10 percent disability rating where there is interincisal range of motion between 31 to 41-mm.  A 20 percent rating is warranted where there is 21 to 30-mm of motion. In regard to lateral motion, a 10 percent disability rating is for application where the range of lateral excursion is 0 to 4-mm.  38 C.F.R. § 4.150. As there is no evidence of any reduction in the range of motion of the Veteran's jaw, the Veteran does not meet any of the criteria for a compensable disability rating under Diagnostic Code 9905 at any time during the pendency of the appeal.

The June 2007 VA medical examination report shows that the Veteran provided a history of having his jaw wired after he was extubated in service, and three to four weeks later having the wires cut.  He recalled having several teeth repaired.  He denied any difficulty with chewing, swallowing, or biting down.  He denied any pain in his jaw.  He denied any clicking or residual problems secondary to the jaw fracture.   An April 2005 facial CT scan was referenced which had shown a nondisplaced fracture through the angle of the right mandible.  Physical examination of the oral cavity revealed that the Veteran had his own dentition in good repair.  His palate elevated symmetrically, tonsils were present.  His pharynx was clear, and his tongue was midline with no abnormalities.  X-rays of the mandible revealed a normal mandible.  The diagnosis was right jaw fracture, resolved, with no residuals.

A VA outpatient treatment record dated in October 2008 shows that the Veteran was evaluated for four impacted third molars.  The history of the jaw fracture was noted.  The examiner indicated that a right temporomandibular joint click was noted.

During the November 2009 hearing, the Veteran and his spouse testified that the symptoms associated with the Veteran's residuals of a fracture of the right jaw were more severe than reflected by the initial noncompensable disability rating.  They each described pain, popping, and decreased range of jaw motion.  

A VA examination report dated in July 2010 shows that the examiner noted that speech was normal and without evidence of aphasia, dysarthria, or paraphasic error.  The history of the inservice right mandibular fracture was indicated.  The Veteran reported no constant jaw pain.  His chief complaint was that the jaw would crack or pop when he would yawn.  He reported no difficulty eating, talking, or chewing.  He did describe fatigue and soreness with prolonged use when eating or talking.

VA examination was conducted with a staff maxillofacial surgeon.  There was no  functional impairment due to loss-of-motion.  There was no masticatory function loss.  He had a full set of dentition, including impacted wisdom teeth.  Range of motion starting with interincisal was 45 mm with mild exertion and 55 mm on maximum interincisal opening.  Right lateral excursion was 13 mm. Left lateral excursion was 8 mm.  There was limited range of motion on the left lateral excursion when considering normal range of motion to be 10 to 12 mm.  There was a 2- to 4-mm reduction in range of motion.  There was no periodontal disease and no horizontal bone floss noted.

Panorex revealed condyles in fossae.  It was noted on the radiograph that the right condyle was slightly flattened and remodeled, consistent with past injury.  There was no malunion or nonunion.  There were no fixation wires present.  It was evident that the right joint was well-healed.

Clinical examination revealed no myofascial pain.  No other facial fractures, facial scars, or intraoral scars.  There was occasional opening click but no clicking upon closing, no popping, and no crepitus.  The right joint was well-healed, with stretched ligaments resulting in translocation excessively over the eminence without locking open.  The right joint translocates and the mandible deviated to the right. The right V3 branch had permanent paresthesia of the right vermillion and chin.  It was noted that cranial nerve VII was intact bilaterally.  There was edge-to-edge bite with 0-mm overbite and 1-mm overjet.  Tooth number 19 was in crossbite.  Midline of mandible was slightly to the left.  There was a class 1 relationship between tooth numbers 3 and 30.  

The impression was mild discomfort with repetitive use, and fatigue can occur when using the mandible extensively such as with excessive talking or chewing.  The Veteran had a reduction in the left lateral excursion; a right joint translocation with a mandibular deviation to the left upon opening; and moderate dysfunction due to translocation.  However, if the right joint translocation progresses to chronic dislocation, he would likely require treatment.

Having carefully considered the evidence of record, the Board finds that an initial compensable disability rating is not warranted prior to July 20, 2010; nor is a disability rating greater than 20 percent warranted from July 20, 2010.  In assessing the Veteran's disability under Diagnostic Code 9904, the Board finds that a compensable disability rating would not be warranted as the evidence of record has shown that the Veteran does not have malunion or nonunion.

In considering the Veteran's symptoms under the criteria of Diagnostic Code 9905, a 10 percent disability rating is warranted where there is interincisal range of motion between 31 to 41-mm.  While the June 2007 VA examination report did not provide range of motion finding of the jaw, it was noted that the Veteran denied any pain, difficulty with chewing, swallowing, or biting down.  He also denied clicking or residual problems, and the examiner concluded that the residuals of a jaw fracture had resolved.  The VA examination report dated in July 2010 showed range of motion starting with interincisal was 45 mm with mild exertion and 55 mm.  The 45 mm interincisal range of motion warrants a noncompensable disability rating under Diagnostic Code 9905.  Moreover, the July 2010 examination revealed right lateral excursion was 13 mm and left lateral excursion was 8 mm.  Under Diagnostic Code 9905, a 10 percent disability rating is for application where the range of lateral excursion is from 0 to 4-mm, which is clearly not the case here. 

The Board has also considered whether an increased disability rating is warranted during the entire appellate period under other potentially applicable diagnostic codes.  However, because loss of any part of the mandible or nonunion of the mandible has not been shown, a rating is not warranted under Diagnostic Code 9901, 9902, or 9903.  See 38 C.F.R. § 4.150.

In assigning the 20 percent disability rating as of July 20, 2010, the RO considered the additional limitation of motion due to weakened movement, excess fatigability, incoordination, or painful motion on use as required under DeLuca.  In this regard, while the June 2007 VA examination concluded that the right jaw fracture had resolved with no residuals, the July 2010 VA examination concluded that there was mild discomfort and fatigue with repetitive use such as with excessive talking or chewing.  As such, the Board finds that there was no evidence of additional limitation of motion due to weakened movement, excess fatigability, incoordination, or painful motion prior to July 2010, and that the additional limitation of motion exhibited since July 2010 is sufficiently compensated at the currently assigned 20 percent.

Additionally, the Board has considered the statements of the Veteran and his spouse as to the extent of his current symptoms.  While certainly competent to report that his symptoms are worse, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.

As noted, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time during which an additional staged rating would be appropriate for the service-connected residuals of a fracture of the right jaw.  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against an increased disability rating for residuals of a fracture of the right jaw.  Thus, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1361; Gilbert, 1 Vet. App. at 55-57. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of right jaw fracture, degenerative changes of the cervical spine, post concussion headaches, and residuals of a fracture of the left foot do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right jaw fracture, degenerative changes of the cervical spine, post concussion headaches, and residuals of a fracture of the left foot is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

During his November 2009 hearing, the Veteran asserted that he was not currently employed, and that he had not engaged in significant employment other than that during his period of active service.

A Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the Veteran is service-connected for PTSD, currently rated as 50 percent disabling; right below the knee amputation, currently rated as 40 percent disabling; status post splenectomy, currently rated as 20 percent disabling; residuals of a fracture of the right jaw, currently rated as 20 percent disabling; residuals of a fracture of the lumbar spine, currently rated as 10 percent disabling; degenerative changes of the cervical spine, currently rated as 10 percent disabling; tinnitus, currently rated as 10 percent disabling; post concussion headaches, currently rated as 10 percent disabling; and bilateral hearing loss, multiple scars of the left foot, scar of the abdomen, and dermatophytosis of the left great toenail, each rated as noncompensable.  The combined schedular disability rating for his service-connected disabilities is 90 percent.  See 38 C.F.R. § 4.25 (the combined ratings table).  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met.

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA outpatient treatment records dated from September 2006 to July 2007 show that the Veteran intermittently reported that he had been unemployed.

A VA PTSD examination report dated in June 2007 shows that the Veteran reported having a high school education with two years of college thereafter.  He did not work and when asked about current activities and employment, he reported that he would just get through the day.  He did not have a plan nor could he find anything he wanted to do for a job.  The examiner concluded that the Veteran remained employable for psychiatric purposes.

A lay statement from the Veteran's mother dated in October 2009 shows that the Veteran was said to experience symptoms associated with his service-connected disabilities, to include impaired memory, light sensitivity, anxiety, and depression.  It was indicated that he could not go back to school because he could not concentrate, pay attention, or figure out what to write down during lectures.

A lay statement from the Veteran's spouse dated in November 2009 shows that the Veteran was said to regularly experience severe anxiety attacks, headaches, left foot pain, back pain, and pain associated with his right leg prosthesis.  He was also said to experienced nightmares, trouble sleeping, a violent temper, panic attacks, and memory problems, all of which resulted in his having to drop out of his college courses.

As noted above, during his November 2009 hearing, the Veteran asserted that he was not currently employed.  He described that he had attended vocational rehabilitation counseling, but had been unable to secure employment.  He noted that he had volunteered with the Wounded Warrior Project, but that this was also difficult for him.  He added that his symptoms associated with stress and anger hindered his ability to maintain employment.

In March 2010, the Board directed that the Veteran undergo updated VA examinations for his post-concussion headaches, cervical spine disability, left foot disability, and residuals of a right jaw fracture.  The June 2010 VA traumatic brain injury examination report concluded that the Veteran's headache disability did not render him totally unemployable.

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The Board recognizes that the VA examiner in June 2007 concluded that the Veteran remained employable for psychiatric purposes, and that in June 2010 it was concluded that his headache disability did not render him totally unemployable.  However, the Veteran is also service connected for residuals of a jaw fracture, a cervical spine disability, a lumbar spine disability, a right below the knee amputation, status post splenectomy, tinnitus, bilateral hearing loss, multiple scars of the left foot, scar of the abdomen, and dermatophytosis of the left great toenail.  The Veteran, his spouse, and his mother have all reported that he is unable to work because of the totality of all the symptoms associated with his service-connected disabilities.  While some of the Veteran's service-connected disabilities, standing alone, were not found to interfere with Veteran's employment or occupational opportunities, the Board finds that when coupled with the serious impairment in occupational functioning produced by all of his service-connected disabilities taken as a whole, the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421.  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

An initial disability rating greater than 10 percent for service-connected post concussion headaches is denied.

An initial disability rating greater than 10 percent for service-connected degenerative changes of the cervical spine is denied.

An initial compensable disability rating for service-connected residuals of a fracture of the left foot is denied.

An initial compensable disability rating for service-connected residuals of a fracture of the right jaw,  prior to July 20, 2010, is denied.

A disability rating greater than 20 percent for service-connected residuals of a fracture of the right jaw, from July 20, 2010, is denied.

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


